DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 02/17/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (US 2009/0291134).
Ahmad disclosed a composition comprising citalopram (e.g., active agent), at [0043], and one or more endoxifen-complexed lipids (e.g., DMPC and DMPG disclosed at claim 15 and at [0036]). The composition contained the active agent (e.g., endoxifen, citalopram) and the total lipids at a 1:1 to 1:100 molar ratio, or at a 1:1 to 1:100 weight ratio, at [0141 and 0146], wherein the weight of the total lipids was about 2.5-90 %, at [0140]. Administration was intravenous, at claim 3; and, agents were administered separately, prior to each other, or concurrently [0073].
The prior art disclosed compositions, containing citalopram and one or more endoxifen-complexed lipids, administered intravenously [0036, 0043, claims 3 and 15]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since 
The instant claim 1 recites an active agent that causes an IKr channel inhibition or QT prolongation, by inhibiting the activity of an ether-a-go-go related gene. The instant claim further recites that lipids are provided in an amount effective to reduce the cardiac channelopathy.
The instant specification, at [0015-0017], states that citalopram induces a cardiac channelopathy by inhibiting the activity of an ether-a-go-go related gene. For example, citalopram was disclosed to cause QT prolongation (e.g., a condition that affects the heart rhythm). Further, the specification, at sections [0014-0015], states that DMPC and DMPG, at a molar ratio of 9.7:1, reduced QT prolongation.
Ahmad disclosed a composition comprising the active agent (e.g., citalopram) and total lipids (e.g., DMPC and DMPG), at molar ratios of 1:1 to 1:100 (e.g., Ahmad disclosed 1-100 moles of DMPC and DMPG), at [0140-141 and 0146]. As such, Ahmad’s composition could have contained 9.7 moles DMPC and 1 mole DMPG.
It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., actives that cause a cardiac channelopathy, and lipids in an amount sufficient to prevent or reduce the channelopathy). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are 
The instant claim 1 further recites the transitional phrase “consisting essentially of”. However, absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term "consisting essentially of" is construed as being equivalent in meaning to the term "comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). No such dear indication is seen here.
Ahmad reads on claims 1-3 and 5-6.
Claim 10 is rendered prima facie obvious because Ahmad disclosed that the composition comprised the active and lipids dispersed, solubilized or suspended in a pharmaceutically acceptable carrier, at [0081 and 0147].
Claim 12 is rendered prima facie obvious because Ahmad disclosed that the lipids (e.g., DMPC and DMPG) were included at 1-100 moles, as discussed above.
The instant claim 12 recites a 9.7:1 ratio of DMPC and DMPG.
Ahmad disclosed DMPC and DMPG at 1-100 moles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.

Response to Arguments
Applicant's arguments, filed 01/18/2021, have been fully considered but they are not persuasive. 

The Examiner acknowledges the definition of “consisting essentially of.” The instant invention necessarily includes the claimed ingredients (e.g., citalopram), and is open to unlisted ingredients that do not materially affect the basic and novel properties of the invention. The Examiner maintains (Final rejection, 11/16/2020) that the Applicant has not shown how Ahmad’s endoxifen materially affects the basic and novel properties of the invention. The Applicant has the burden of showing that the introduction of additional components would materially change the characteristics of the Applicant’s invention. MPEP 2163 II.A.1. 
The Obviousness rejection over Ahmad is maintained.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (US 2009/0291134), in view of Ritzén et al (USP 8,133,897 B2).
	The 35 U.S.C. 103 rejection over Ahmad was previously discussed.
Additionally, Ahmad was directed to the treatment of schizophrenia.
	However, the teachings of Ahmad were silent sertindole, as recited in claim 4.
	Nevertheless, Ritzén taught the treatment of schizophrenia [col 21, line 25] with the administration of sertindole, as an agent that reduces confusion, delusions, hallucinations and psychomotor agitation, in patients with psychoses [col 21, lines 54-67].
Since Ahmad taught the treatment of schizophrenia, it would have been prima facie obvious to one of ordinary skill in the art to include sertindole within the teachings of 
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of Ahmad, with the active agents of Ritzén, in order to form a composition having active agents for the treatment of schizophrenia, each as taught by Ahmad and Ritzén.

Response to Arguments
The rejection over Ritzén is newly applied, and has not been traversed.

Claims 13-15, 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (US 2009/0291134), in view of Madden et al (US 2002/0110586) and further in view of Kurzrock et al (US 2006/0067998).
The 35 U.S.C. 103 rejection over Ahmad and Madden has been discussed above. Additionally, Ahmad was used in the treatment of breast cancer, at [0002]. 
Although Ahmad disclosed that there is a need in the art to treat adverse side effects of active agents, at [0005 and 0007], Ahmad did not specifically teach a composition for treating adverse side effects, as recited in claim 13.

An extended circulation time is often needed for liposomes to reach the target region, at [0028]. The components of the composition (e.g., active, encapsulated active and empty liposome) were given on the same day (e.g., the empty liposomes were administered prior to, concomitantly or after administration of the active) (e.g., see Table 2). Breast cancer was treated, at ([0107, 0113] and Table 4). Administration was intravenous, at [0075].
Kurzrock disclosed liposomal curcumin for the treatment of breast cancer (abstract). The administration of liposomal curcumin and empty liposomes was disclosed at Examples 3-7.
Since Ahmad disclosed the treatment of breast cancer, it would have been prima facie obvious to one of ordinary skill in the art to include empty liposomes within Ahmad's composition, as taught by Madden. An ordinarily skilled artisan would have been motivated because, by including empty liposome vesicles within formulations for the treatment of breast cancer, it is possible to shield the liposomes containing the active agent away from the reticuloendothelial system, thereby extending the blood circulation lifetime of the liposomes containing the active, at (Madden) [0028].

Since Ahmad disclosed the treatment of breast cancer, it would have been prima facie obvious to one of ordinary skill in the art to include liposomal curcumin within Ahmad, as taught by Kurzrock. It is prima facie obvious to combine the formulation of Kurzrock with that of Ahmad, in order to form a composition useful in the treatment of breast cancer, as taught by the combined teachings of Ahmad and Kurzrock.
Further, regarding claim 13, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., treating adverse reactions). This is because the specification disclosed that liposomal curcumin and empty liposomes treat adverse reactions [0067]; and, the combination of Ahmad, Madden and Kurzrock disclosed liposomal curcumin and empty liposomes (discussed above), where Ahmad additionally disclosed [0005 and 0007] that there is a need in the art to treat adverse side effects of active agents. 
Claims 14, 18 and 24-25 are rendered prima facie obvious because the combined teachings of Ahmad, Madden and Kurzrock disclosed citalopram, curcumin (e.g., used in 
Claim 24 recites a 9.7:1 molar ratio of DMPC and DMPG. Ahmad disclosed DMPC and DMPG at 1-100 moles, as discussed above. A prima facie case of obviousness exists because of overlap.

Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. 
Applicant incorporated the arguments over Ahmad to traverse the rejection of Kurzrock.
The Examiner maintains that the Applicant has not shown that Ahmad materially affects the basic and novel characteristics of the instant invention. The Obviousness rejection is maintained.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (US 2009/0291134), in view of Madden et al (US 2002/0110586), further in view of Kurzrock et al (US 2006/0067998) and further in view of Ritzén et al (USP 8,133,897 B2).
	The 35 U.S.C. 103 rejection over Ahmad, Madden and Kurzrock was previously discussed.
Additionally, Ahmad was directed to the treatment of schizophrenia.

	Nevertheless, Ritzén taught the treatment of schizophrenia [col 21, line 25] with the administration of sertindole, as an agent that reduces confusion, delusions, hallucinations and psychomotor agitation, in patients with psychoses [col 21, lines 54-67].
Since Ahmad taught the treatment of schizophrenia, it would have been prima facie obvious to one of ordinary skill in the art to include sertindole within the teachings of Ahmad, as taught by Ritzén. An ordinarily skilled artisan would have been motivated to include an agent that reduces confusion, delusions, hallucinations and psychomotor agitation in patients, with psychoses [Ritzén; col 21, lines 54-67].
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of the combined teachings of Ahmad, Madden and Kurzrock with the active agent of Ritzén, in order to form a composition having active agents for the treatment of schizophrenia.

Response to Arguments
The rejection over Ritzén is newly applied, and has not been traversed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.